UNITED STATES DISTRICT COURT

UNITED STATES OF AMERICA,
Plaintiff,

vs,

JEFF VINCENT GRAINGER

Defendant.

DISTRICT OF NEVADA

oe a

Name Ne” Smee Ne Nee Nee ee”

 

2:03-CR-109-LRH-PAL

ORDER

The matter before the court is to clarify the order of restitution previously entered as part

of the Judgment in a Criminal Case (ECF#53), sentencing held on September 9, 2003. Upon

further review of the restitution order in this matter, the specifics needed to complete the order of

restitution were not made a part of the Judgment. Therefore, good cause appearing,

IT IS ORDERED that the defendant shall make restitution to the following payee(s)

listed below:

ARIZONA CHARLIES EAST
SAMS TOWN HOTEL & CASINO

WALMART
RITE AID

EXTENDED STAY AMERICA

JEAN FUEL

ORS

GOLD COAST HOTEL
SHEPLERS INC

ALBERTSON'S GROCERY STORE

SPEEDEE MART

SMITHS GROCERY STORE

KMART

$200.00
$100.00
$100.00
$100.00
$200.00
$100.00
$100.00
$100.00
$100.00
$100,00
$100.00
$100.00
$100.00

 
WALGREENS $200.00

Total Amount of Restitution ordered: $1700.00**
** Joint and Several with co-defendant Lisa Cleveland

oo
Dated this o day of October, 2019.

   
 
     

  
 

 

oe Lo

 

 

UNITED STATES DISTRICT JUDGE

 
